DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 07/15/2022.

	Claims 1-17 previously presented. Claim 7, 10-13 and 17 have been canceled and claims 18-19 have been added. Claims 1-6, 8-9, 14-16 and 18-19 are pending and subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, 14-16 and 18-19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,828,389 in view of the article by Bartley “Should chitosan and tranexamic acid be combined for improved hemostasis after sinus surgery?”, IDS filed 08/01/2020. The pending claims and the issued claims are directed to hemostatic material/composition comprising hemostatic agent chitosan and bioadhesive, claimed by the issued patent as bonding agent. The acrylic based bioadhesives claimed by instant claim 1 are covered by claim 9 of the issued patent. The difference between the pending claims and the issued claims is that the present claims further recite antifibrinolytic agent that is not claimed by the issued claims. Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has beneficial potential application as improved hemostatic external wound and internal surgical wounds dressing (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a hemostatic material comprising chitosan and adhesive agent as claimed by the issued patent, and further add tranexamic acid taught by Bartley to the hemostatic material. One would have been motivated to do so because Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has potential beneficial application as improved external wound and internal surgical wound dressings. One would reasonably expect formulating improved hemostatic material comprising chitosan, adhesive agent and tranexamic acid that also has better postsurgical outcome and more potential beneficial application for use as hemostatic agent in external and internal surgeries. Therefore the claimed present invention is claimed by the issued claims when combined with Bartley. 

Claims 1-6, 8-9, 14-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,973,946 in view of the article by Bartley. The pending claims and the issued claims are directed to hemostatic material comprising hemostatic agent chitosan and bioadhesive, claimed by the issued claims as  bonding agent. The acrylic based bioadhesives claimed by instant claim 1 are covered by claim 1 of the issued patent. The difference between the pending claims and the issued claims is that the present claims further recite antifibrinolytic agent that is not claimed by the issued claims. The teachings of Bartley discussed above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a hemostatic material comprising chitosan and adhesive agent as claimed by the issued patent, and further add tranexamic acid taught by Bartley to the hemostatic material. One would have been motivated to do so because Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has potential beneficial application as improved external wound and internal hemostatic surgical wound dressings. One would reasonably expect formulating improved hemostatic material comprising chitosan, adhesive agent and tranexamic acid that also has better postsurgical outcome and more potential beneficial application for use as hemostatic agent in external wounds and internal surgeries. Therefore the claimed present invention is claimed by the issued claims when combined with Bartley. 

Claims 1-6, 8-9, 14-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-48 and 51-54 of copending Application No. 14/004,497 in view of Bartley. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: hemostatic material comprising hemostatic agent chitosan and bioadhesive agent. the instantly claimed bioadhesives are claimed by claims 23 and 24 of the copending application. The difference between the current claims and the copending claims is that the copending claims do not recite antifibrinolytic agent as instantly claimed. The missing fibrinolytic agent is taught by Bartley, as discussed above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a hemostatic material comprising chitosan and adhesive agent as claimed by the copending application, and further add tranexamic acid taught by Bartley to the hemostatic material. One would have been motivated to do so because Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has potential beneficial application as improved hemostatic agent in external wound and internal surgical wounds. One would reasonably expect formulating improved hemostatic material comprising chitosan, adhesive agent and tranexamic acid that also has better postsurgical outcome and more beneficial potential application for use as hemostatic in external and internal surgeries. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 depends on claim 1, and claim 1 recites very specific crosslinked acrylic acid polymers that may have variations of their molecular weights other than that claimed by claim 8. Claim 8 recites molecular weights of crosslinked acrylic acid polymers that may not cover molecular weights of all polymers claimed by claim 1. It is not clear which one of the crosslinked acrylic acid polymers claimed by claim 1 has the molecular weight claimed by claim 8?   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 1, and claim 1 recites species of crosslinked acrylic acid polymers, and claim 8 broadens the scope of claim 1 by broadly reciting molecular weights of crosslinked acrylic acid in generals.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hardy et al. (WO 2012/123728), the article by Bartley (Should chitosan and tranexamic acid be combined for improved hemostasis after sinus surgery?), and Korobov et al. (WO 2016/176186), all the references are of record.

Applicant Claims 
Claim 1 is directed to a carrier material comprising a haemostatic composition applied thereto, the haemostatic composition comprising a haemostat agent, a bioadhesive agent and an antifibrinolytic agent or derivative thereof, wherein the bioadhesive agent comprises one or more selected from: a homopolymer comprising a polymer of acrylic acid cross-linked with allyl sucrose or allyl pentaerythritol; a copolymer comprising a polymer of acrylic acid and C10-C30 alkyl acrylate cross-linked with allyl pentaerythritol; a carbomer_ homopolymer or copolymer comprising a block copolymer of polyethylene glycol and a long chain alkyl acid ester, or a carbomer, 2-acrylamido-2-methylpropane sulfonic acid, and a high molecular weight acrylic acid polymer cross-linked with divinyl glycol or the salts of polyacrylic acid cross-linked with divinyl glycol.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hardy teaches haemostatic material/composition useful for effectively controlling bleeding with reduced required compression time. The haemostatic material comprises haemostat agent and bioadhesive agent (abstract; page 2, lines 10-17). The haemostat material is applied to a physiological target bleeding site (page 2, lines 18-22). The haemostat agent comprises oxidized regenerated cellulose, kaolin, gelatin, calcium ions, zeolite, collagen or chitosan. The haemostat agent is preferably a chitosan salt. Good results have been observed wherein the chitosan salt is chitosan succinate (page 3, line 13 till page 4, line 13). The bioadhesive agent exhibits low adhesion to dry surface, and when combined with haemostat agent provides haemostatic material that exhibits no adhesion to dry surfaces. Beneficially, this property of the bioadhesive agent provides a haemostatic material that is both easy to handle and enables the haemostatic material to effectively control bleeding within a reduced compression period (page 5, lines 7-20). The bioadhesive agent may be selected from any of the following either alone or in combination: carbomers, 2-acrylamido-2-methylpropane sulfonic acid, or a high molecular weight acrylic acid polymer cross-linked with divinyl glycol or the salts of polyacrylic acid cross-linked with divinyl glycol. Preferably, the bioadhesive agent comprises high molecular weight cross-linked polymers of acrylic acid. By ‘high molecular weight’ it is meant a molecular weight of at least 50000 g/mol. Preferably, the molecular weight is at least 60000 g/mol and more preferably from 100000 to 300000 g/mol. In such embodiments, the bioadhesive agent may be a homopolymer comprising a polymer of acrylic acid cross-linked with allyl sucrose or allyl pentaerythritol; a copolymer comprising a polymer of acrylic acid and C10-C30 alkyl acrylate cross-linked with allyl pentaerythritol; a carbomer homopolymer or copolymer comprising a block copolymer of polyethylene glycol and a long chain alky] acid ester; or mixtures thereof (page 6, line 19 till page 7, line12).  The haemostat material further comprises inert material (page 8, lines 12-21). The haemostatic material is applied to a carrier selected from woven, non-woven, flexible substrate, film, foam or sheet gel (page 11, lines 5-9). Hardy teaches method of haemostasis method comprising the steps of applying the haemostatic material to a physiological target site; and applying pressure to the haemostatic material. The haemostatic material used in stemming blood flow from a physiological target site (page 12, lines 16-22). The reference teaches applying pressure to haemostatic material applied to the target site for less than one minute (page 13, lines 5-7). The reference teaches method of manufacturing the haemostatic material dispensing each ingredient in an inert material in a mixing vessel (page 13, lines 16-20).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hardy teaches haemostatic material/composition comprising the claimed haemostat agent and the claimed bioadhesive, and reference teaches chitosan as preferred haemostatic agent, the reference however does not teach the claimed antifibrinolytic agent in the composition.
Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has beneficial potential application as improved hemostatic external wound and internal surgical wounds dressing (abstract). 
Korobov teaches hemostatic composition comprises polysaccharide base, e.g. calcium alginate and chitosan acetate, and fibrinolytic inhibitor, e.g. epsilon-aminocaproic acid, and an acid selected from aminomethylbenzoic acid and tranexamic acid (abstract; ¶¶ 0003, 0004, 0013, 0020, 0026; claim 1). The reference teaches a method of making the composition comprising mixing the ingredients (¶¶ 005, 0037). The mixture is spread on a sheet, i.e. carrier (¶ 0041). The composition is used to arrest bleeding during surgical intervention and other injuries (¶¶ 0008, 0055). The composition has a stimulating effect on regenerative processes in the wound, which is reflected in the acceleration of granulation tissue growth, promotion of marginal and insular epithelization, and the facilitation of favorable conditions for epithelial cell migration, vascular invasion and scar-free wound healing (¶ 0010). Inclusion of fibrinolytic inhibitors is advantageous in improving hemostatic properties of the composition, reducing the risk of re-bleeding for significant long period (¶ 0021). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide a haemostatic composition comprising chitosan salt and bioadhesive as taught by Hardy, and add tranexamic acid taught by Bartley or add epsilon-aminocaproic acid, aminomethylbenzoic or tranexamic acid taught by Korobov to the composition. One would have been motivated to add tranexamic acid taught by Bartley because Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has beneficial potential application as improved hemostasis in external wound and internal surgical wounds, and one would have been motivated to add epsilon-aminocaproic acid, aminomethylbenzoic or tranexamic acid taught by Korobov because Korobov teaches these antifibrinolytic agents improve hemostatic properties of a composition comprising chitosan, reduce the risk of re-bleeding for significant long period, and stimulate regenerative processes in the wound. One would reasonably expect formulating improved hemostatic material comprising chitosan, bioadhesive agent and one of epsilon-aminocaproic acid, aminomethylbenzoic or tranexamic acid wherein the composition has improved hemostasis and tissue regeneration. 
Regarding antifibrinolytic agent claimed by claim 2, Bartley teaches tranexamic acid, and Korobov teaches epsilon-aminocaproic acid, aminomethylbenzoic and tranexamic acid.
Regarding  hemostats claimed by claims 3-6, Hardy teaches oxidized regenerated cellulose, kaolin, gelatin, calcium ions, zeolite, collagen or chitosan, and preferred haemostat is chitosan succinate. Bartley teaches chitosan and Korobov teaches chitosan salts. 
Regarding the acrylic acid polymer having molecular weight of at least about 50,000 g/mol as claimed by claim 8, it is taught by Hardy.
Regarding the nominal method of making the carrier material claimed by claims 9 and 14, it is taught by Hardy and Korobov.
Regarding  applying pressure to the hemostatic composition as claimed by claim 15, it is taught by Hardy.
Regarding claim 16 that pressure is applied for less than 1 minute, this is taught by Hardy. 
Regarding the carrier material claimed by claim 18, it is taught by Hardy and Korobov.
Regarding use of the carrier material for stemming blood flow from a physiological target site as claimed by claim 19, all the cited references teach stemming of blood flow from bleeding site.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-6, 8-9, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korobov et al. (WO 2016/176186), Hardy et al. (WO 2012/123728) and Mershon (US 7,303,759), as evidenced by the article “Carbopol Polymer Product”, currently provided.

Applicant Claims 
Claim 1 is directed to a carrier material comprising a haemostatic composition applied thereto, the haemostatic composition comprising a haemostat agent, a bioadhesive agent and an antifibrinolytic agent or derivative thereof, wherein the bioadhesive agent comprises one or more selected from: a homopolymer comprising a polymer of acrylic acid cross-linked with allyl sucrose or allyl pentaerythritol; a copolymer comprising a polymer of acrylic acid and C10-C30 alkyl acrylate cross-linked with allyl pentaerythritol; a carbomer_ homopolymer or copolymer comprising a block copolymer of polyethylene glycol and a long chain alkyl acid ester, or a carbomer, 2-acrylamido-2-methylpropane sulfonic acid, and a high molecular weight acrylic acid polymer cross-linked with divinyl glycol or the salts of polyacrylic acid cross-linked with divinyl glycol.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Korobov teaches hemostatic composition comprises polysaccharide base, e.g. calcium alginate and chitosan acetate, and fibrinolytic inhibitor, e.g. epsilon-aminocaproic acid, and an acid selected from aminomethylbenzoic acid and tranexamic acid (abstract; ¶¶ 0003, 0004, 0013, 0020, 0026; claim 1). The reference method of making the composition comprising mixing the ingredients (¶¶ 005, 0037). The mixture is spread on a sheet, i.e. carrier (¶ 0041). The composition is used to arrest bleeding during surgical intervention and other injuries (¶¶ 0008, 0055). The composition has a stimulating effect on regenerative processes in the wound, which is reflected in the acceleration of granulation tissue growth, promotion of marginal and insular epithelization, and the facilitation of favorable conditions for epithelial cell migration, vascular invasion and scar-free wound healing (¶ 0010). Inclusion of fibrinolytic inhibitors is advantageous in improving hemostatic properties of the composition, reducing the risk of re-bleeding for significant long period (¶ 0021). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Korobov teaches hemostatic composition comprising the claimed hemostatic agent and antifibrinolytic agent, the reference however does not teach the claimed bioadhesive agent in the composition.
The element missing from Korobov is taught by Hardy and Mershon.
The teachings of Hardy are previously discussed in this office action. 
Mershon teaches safe and efficient hemostatic composition for stopping bleeding from open wound. The composition comprises polyacrylic acid polymers having molecular weight between 10,000-70,000 that absorbs blood from the open wound and forms an aqueous gel that has sufficient viscosity an adhesiveness to cover and adhere to the open wound so that bleeding is stopped (abstract; col.3, lines 12-30, 46-54; col.8, lines 15-25, 38-43; col.12, lines 1-4). The reference teaches applying pressure on the bleeding site for about 15 second (col.14, lines 1-10, 36-39; example 6, claim 17).  The composition is applied to woven or nonwoven carrier (claim 18). Polyacrylic acid polymers taught by Mershon include Carbopol polymer (col.12; examples), that are acrylic acid crosslinked with allyl sucrose or allyl pentaerythritol, acrylic acid and C10-C30 alkyl acrylate crosslinked with allyl pentaerythritol, carbomer homopolymer or copolymer that contains a block copolymer of polyethylene glycol and a long chain alkyl acid ester, as evidenced by the article “Carbopol Polymer Products”. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide a hemostatic composition comprising chitosan salt and fibrinolytic inhibitor as taught by Korobov, and add bioadhesive agent such as polyacrylic acid polymer taught by any of Hardy and Mershon to the composition. One would have been motivated to do so because Hardy teaches that such bioadhesive agent exhibits low adhesion to dry surface, and when combined with hemostat agent provides hemostatic material that exhibits no adhesion to dry surfaces and easy to handle, and enables the hemostatic material to effectively control bleeding within a reduced compression period, and because Mershon teaches such bioadhesive is safe and efficient hemostatic composition for stopping bleeding from open wound with minimal compression, and absorbs blood from the open wound and forms an aqueous gel that has sufficient viscosity an adhesiveness to cover and adhere to the open wound so that bleeding is stopped. One would reasonably expect formulating improved safe efficient hemostatic material comprising chitosan salt, bioadhesive polyacrylic acid polymer, and antifibrinolytic agent wherein the composition has improved, safe, efficient hemostasis and requires minimal compression for very short time. 
Regarding the bioadhesives claimed by claims 1 and 9, they are taught by Hardy and Mershon.
Regarding antifibrinolytic agent claimed by claim 2, Korobov teaches epsilon-aminocaproic acid, aminomethylbenzoic and tranexamic acid.
Regarding  hemostats claimed by claims 3-6, Korobov teaches chitosan salts, and Hardy teaches oxidized regenerated cellulose, kaolin, gelatin, calcium ions, zeolite, collagen or chitosan and preferred chitosan succinate. 
Regarding the chitosan succinate claimed by claim 6, while it is taught by Hardy, however, applicants failed to show unexpected results obtained from using succinate salts over any other succinate salt. 
Regarding the acrylic acid polymer having molecular weight of at least about 50,000 g/mol as claimed by claim 8, it is taught by Hardy. Mershon teaches polyacrylic acid polymers having molecular weight between 10,000-70,000.
Regarding the nominal method of making the composition by mixing the ingredients as claimed by claims 13 and 14, it is taught by and Korobov and Hardy.
Regarding  applying pressure to the hemostatic composition as claimed by claim 15, it is taught by Hardy and Mershon.
Regarding claim 16 that pressure is applied for less than 1 minute, this is taught by Hardy and Mershon that teaches 15 seconds. 
Regarding the materials of the carrier materials claimed by claim 18, Hardy teaches all the claimed materials, and Mershon teaches woven and nonwoven carrier material.
Regarding use of the hemostatic composition for stemming blood flow from a physiological target site as claimed by claim 19, all the cited references teach stemming of blood flow from bleeding site.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
I. THE CLAIMS HAVE BEEN AMENDED TO ADDRESS THE DOUBLE-PATENTING REJECTION

Applicants argue that in view of the amendments to claim 1, it is believed that there is sufficient distance between the present claims and the combination of various existing patents and applications and the Bartley reference, so that the objection of double-patenting is overcome.

The examiner respectfully disagrees with this argument and the double patenting rejection is maintained because claims 1 is amended to recite polyacrylic acid polymers that are recited by the issued patents and copending application as set forth in this office action.  

Il. THE PRESENTLY-CLAIMED INVENTION IS NOVEL AND UNOBVIOUS
OVER THE PRIOR ART

Applicants argue that the presently-claimed invention provides an improved technical effect over the prior art. As the application states, the presently-claimed invention is able to control bleeding effectively with about 45 seconds of treatment for coagulopathic blood, compared to the at least three minutes indicated in the TCCC guidance (see the discussion on p. 2-3, and also p. 5). The Example in the application uses Carbopol® 980NF, which contains high molecular weight cross-linked polymers of acrylic acid, as the bioadhesive agent. As the Example explains in the ‘in vivo’ section, under coagulopathic conditions, haemostasis as achieved in the large majority of cases (66%) within 45 seconds, and in even more cases (83%) achieved haemostasis within about 1 minute — which is significantly faster than the at least three minutes indicated in the TCCC guidance for a patient suffering from coagulopathy. Based on the teaching of the prior art, the person of ordinary skill in the art would not expect that a carrier material comprising a haemostatic composition as defined in present claim 1 would lead to an improved compression time compared with previous guidance for a patient suffering from coagulopathy, when such properties are not taught or suggested in the cited art.

In response to this argument, it is argued the instantly claimed bioadhesives are taught by the cited references and are taught as hemostatic agent to arrest bleeding as used by applicants. The cited references further teaches arrest bleeding in less than a minute, e.g. Hardy, and within 15 seconds using the claimed polymer Carbopol, e.g. Mershon. Therefore, the present invention is not distinguished over or significantly different from the cited prior art. All the elements of the present invention are taught by combination of the cited references, and advantage applicants achieves is taught or expected from combination of the cited references.  
	It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the claims would have been obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./